DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 16-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record fails to teach or render obvious the combination of elements “wherein one correction distance set from among the plurality of correction distance candidate sets comprises a preset number of correction distance candidates, and wherein a correction distance set is selected, from among the plurality of correction distance candidate sets, according to the correction distance range information, the correction distance is indicated by the information about the correction distance, among the preset number of correction distance candidates included in the selected correction distance set, and the base motion vector is corrected by using the correction distance” with limitations taken within others in the claims. 
Jeong et al. (WO 2016068685A1) discloses a video decoding method comprising determining prediction mode information of a current block and an index indicating a prediction candidate, determining a prediction candidate list according to the prediction mode information, when the prediction mode information of the current block indicates a pre-set prediction mode, determining a motion vector indicated by the index indicating the prediction candidate from the prediction candidate list, determining a prediction motion vector of the current block based on at 
Chen et al. (US 20170085906) discloses a method for motion information coding using a refined Merge mode, the method comprising deriving a Merge candidate set based on the motion information associated with neighboring blocks, selecting a target Merge candidate from the Merge candidate set and signal a Merge index corresponding to the target Merge candidate, and predicting a part of the current motion information based on partial motion information associated with the target Merge candidate to generate coded motion information.
However, the various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOUBACAR ABDOU TCHOUSSOU/            Examiner, Art Unit 2482